MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order de*526nying petitioners’ second motion to reopen their removal proceedings.
A review of the record indicates that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that a single motion to reopen may be filed with the BIA within ninety days after the mailing of the BIA’s decision. 8 C.F.R. § 1003.2(c)(2). This motion, petitioners’ second motion to reopen, was filed over two years after mailing of the BIA’s decision. Therefore, the BIA did not abuse its discretion when it denied petitioners’ second motion to reopen as both time- and number-barred. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (holding that BIA denials of motions to reopen or reconsider are reviewed for abuse of discretion). Accordingly, this petition for review is denied in part.
Moreover, to the extent that petitioners challenge the BIA’s denial of petitioners’ request to sua sponte reopen proceedings, this court lacks jurisdiction over this petition for review. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Therefore, respondent’s unopposed motion is granted and this petition for review is dismissed for lack of jurisdiction in part.
The motion for stay of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.